DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-10 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2020.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is unclear whether the thermoplastic organic “copolymer (A)” refers only to the block copolymer (A1) and not to the “block copolymers” (A2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,569,955 (Brewer) as evidenced by U.S. 5,726,256 (Benson).
Brewer discloses a thermoplastic elastomer composition comprising:
a polyamide resin inclusive of block copolymers of polyamides and polyethers (meets Applicants’ polyamide block copolymer (A1));
a silicone base component comprising
(B’) 100 pbw diorganopolysiloxane gum having an average of at least 2 alkenyl groups per molecule (reasonably meets Applicants’ diorganopolysiloxane (B1a)), and
(B”) 5 to 200 pbw reinforcing filler (meets Applicants’ reinforcing filler (B1b) and overlaps content thereof);
a compatibilizer inclusive of glycidyl ester olefin-based copolymers and grafted polyolefins (meets Applicants’ polypropylene and/or polyolefin (A2));
an organohydrido siicone compound which contains an average of at least 2 silicon-bonded hydrogen groups per molecule (meets Applicants organohydrido silicone compound (B2)); and
a hydrosilation catalyst (meets Applicants’ hydrosilylation catalyst (C)),
overlaps applicants (B):(A) weight ratio of 50:50 to 65:35) (e.g., abstract, C4:36-57, C5:43-51, C8:19-C9:54, C14:56-65, examples, claims).
	While Brewer does not define the diorganopolysiloxane gum in terms of viscosity, it is reasonably believed that such would inherently have a viscosity of at least 1,000,0000 mPa’s (meets Applicants’ viscosity), as evidenced by Benson’s disclosure that polydiorganosiloxane gums typically have “a viscosity of ˃1,000,000 mPa’s” (C4:26-34).
Brewer exemplifies thermoplastic elastomer compositions comprising a nylon, a silicon base comprising a diorganopolysiloxane gum (meets Applicants’ diorganopolysiloxane (B1a)) and silica (meets Applicants’ reinforcing filler (B1b)), an olefin-based compatibilizer (meets Applicants’ polymer (A2)), a SiH-functional crosslinker (meets Applicants organohydrido silicone compound (B2)) and a catalyst (meets Applicants’ catalyst (C)).  In essence, Brewer’s exemplified thermoplastic elastomer compositions differ from the present claims in that a polyamide/polyether block copolymer is not used as the polyamide resin (A) and the weight ratio of (A):(B) appears to be outside the presently claimed range.  Brewer, however, clearly teaches polyamide/polyether block copolymers as functional alternatives to the exemplified nylons (C5:43-44) and (A):(B) weight ratios falling within the scope of the present claims (C14: 56-65).  Accordingly, it would have been within the purview of Brewer’s inventive disclosure, and obvious to one having ordinary skill in the art, to modify Brewer’s examples such that a polyamide/polyether block copolymer functional alternative is used in place of the exemplified nylons and the (A):(B) weight In re Aller, 105 USPQ 233.
 	As to claim 2, Brewer discloses diorganopolysiloxane gums.
As to claim 3, Brewer exemplifies silica.
As to claims 4 and 5, Brewer’s silicone base component comprises (B’) 100 pbw diorganopolysiloxane gum and (B”) 5 to 200 pbw reinforcing filler (silica).  Accordingly, it would have been within the purview of Brewer’s inventive disclosure, and obvious to one having ordinary skill in the art, to use contents of silica (B”) relative to diorganopolysiloxane (B’) falling within the scope of the present claims with the reasonable expectation of success in accordance with the desired properties. 
As to claim 6, Brewer’s composition is dynamically cured.
As to claims 11-13, Brewer mixes the components under similar temperatures in extruders.
Response to Arguments
Applicant’s arguments and amendments filed August 04, 2021 have been fully considered and are persuasive.  The 35 USC 102/103 rejections based on US 6,281,286 (Chorvath) have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765